Exhibit 99.1 Targa Resources, Inc. Reports Second Quarter 2009 Financial Results HOUSTON - August 6, 2009 - Targa Resources, Inc. ("Targa" or the "Company") today reported second quarter 2009 net income attributable to Targa of $13.5 million (which includes a $12.3 million non-cash hedge loss) compared to net income attributable to Targa of $46.2 million for the second quarter of 2008. Targa reported earnings before interest, income taxes, depreciation and amortization and non-cash income or loss related to derivative instruments (“Adjusted EBITDA”) of $95.9 million for the second quarter of 2009 as compared to $137.6 million for the second quarter of 2008. Please see the section of this release entitled “Non-GAAP Financial Measures” for a discussion of Adjusted EBITDA and operating margin and reconciliations of such measures to the comparable GAAP measures. “We are pleased with our operating and financial performance for the quarter. The previously announced agreement to sell Targa’s Downstream Business to Targa Resources Partners LP (the “Partnership”) is still expected to close in the third quarter. The transaction will enhance the EBITDA profile of the Partnership while significantly reducing leverage at Targa,” said Rene Joyce, Chief Executive Officer of Targa Resources, Inc. “With an improved credit profile, strong liquidity and the prospect for significant ongoing free cash flow we believe Targa is well positioned for the future” added Rene Joyce. Three Months Ended June 30, Six Months Ended June 30, (In millions) Revenues $ Product purchases Operating expenses Depreciation and amortization expense General and administrative expense Other - ) Income from operations Interest expense, net ) Other - Equity in earnings of unconsolidated investments Income tax expense ) Net income Less: Net income attibutable to noncontrolling interest Net income attributable to Targa Resources, Inc. $ Financial data: Operating margin $ Adjusted EBITDA 1 Three Months Ended June 30, Six Months Ended
